Citation Nr: 0516717	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left foot 
disability.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right foot 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to June 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO declined to 
reopen previous final decisions on claims for service 
connection for residuals of left and right foot disabilities.

The Board notes that the veteran has presented argument 
supported by a medical opinion that he manifests disability 
of the left knee and right ankle as a result of injury during 
service.  The left knee and right ankle disabilities, which 
involve separate anatomical parts from the left and right 
feet, have not been addressed in the rating decision on 
appeal, and the issues are referred to the RO for appropriate 
action.  The Board only has jurisdiction in this case 
involving claimed injuries to the feet.


FINDINGS OF FACT

1.  An unappealed January 1979 RO decision denied a claim for 
service connection for left foot disability on the basis that 
there was no evidence showing that a current disability of 
the left foot was incurred in or aggravated by military 
service.

2.  Additional evidence submitted since the RO's January 1979 
decision is not material as it does not include competent 
evidence suggesting that a current disability of the left 
foot was incurred in or aggravated by military service and/or 
that degenerative changes of the left foot were manifested 
within one year from his separation from service.

3.  An unappealed January 1979 RO decision denied service 
connection for right foot disability on the basis that there 
was no evidence showing that the veteran manifested any 
residual disability related to a right foot injury in 
service.

4.  Additional evidence submitted since the RO's January 1979 
decision is not material as it does not include competent 
evidence suggesting that veteran manifests any residual 
disability related to a right foot injury in service and/or 
that degenerative changes of the right foot were manifested 
within one year from his separation from service.


CONCLUSIONS OF LAW

1.  The RO's January 1979 decision denying service connection 
for left foot disability is final.  38 U.S.C. § 4005(c) (West 
1976); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 (1979).

2.  The evidence added to the record subsequent to the RO's 
January 1979 rating decision denying service connection for 
left foot disability is not material; the claim is not 
reopened.  38 U.S.C.A. §§ 1112, 1131, 1137, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).

3.  The RO's January 1979 decision denying service connection 
for right foot disability is final.  38 U.S.C. § 4005(c) 
(West 1976); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 (1979).

4.  The evidence added to the record subsequent to the RO's 
January 1979 rating decision denying service connection for 
right foot disability is not material; the claim is not 
reopened.  38 U.S.C.A. §§ 1112, 1131, 1137, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

The veteran seeks to establish service connection for 
disabilities of both feet.  An RO decision dated January 1979 
denied a claim for service connection for left foot 
disability on the basis that there was no evidence showing 
that a current disability of the left foot was incurred in or 
aggravated by military service.  The RO also denied a claim 
for service connection for right foot disability on the basis 
that there was no evidence showing that the veteran 
manifested any residual disability related to a right foot 
injury in service.  The RO notified the veteran of this 
decision by letter dated January 18, 1979, but the veteran 
did not file a timely appeal.  See 38 U.S.C.A. § 4005(c) 
(West 1976); 38 C.F.R. §§ 3.104(a), 19.118, 19.153 (1979).  
An unappealed determination of the agency of original 
jurisdiction is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2004).

The veteran filed a claim to reopen on October 29, 2001, and 
this appeal ensues from the RO's September 2003 rating 
decision declining to reopen the claims.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  However, if the claimant can thereafter 
present new and material evidence, then the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime military service.  38 U.S.C.A. § 
1131 (West 2002).  The veteran served during a period of 
peace.  See 38 U.S.C.A. § 101 (West 2002).  Specified 
diseases listed as chronic in nature, such as arthritis, may 
be presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2004).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II.  Factual summary

Evidence before the RO in January 1979 included the veteran's 
application for compensation, filed in November 1978, 
claiming that he "[s]ustained injury to feet 1963-64."  He 
had applied for VA treatment in June 1978 that was denied.  
His service medical records did not record any history of 
injury to the left foot.  However, he did seek treatment for 
pain in the plantar surfaces of both feet starting in 
November 1962.  He was given an assessment of "flat foot" 
initially treated with hot soaks.  In December 1962, his 
complaints of persistent plantar surface pain with additional 
complaint of pain in the anterior surface of the lower legs 
continued to be assessed as flat feet, and he was prescribed 
arch supports, aspirin (APC) and hot soaks.  In February 
1963, he indicated that his feet were asymptomatic.  In 
November 1963, he reported a 3-day history of feet 
discomfort, especially of the left foot, with a feeling of 
fatigue.  His examination indicated an assessment of flat 
feet with no other abnormalities.  He was instructed to 
continue use of his arch supports, to avoid prolonged 
standing, and to return for treatment as necessary (PRN).  In 
March 1964, he presented for dispensary treatment after 
dropping a "heavy box" on the right middle foot.  His 
examination was significant for mild swelling at the bridge 
of the right foot with an abrasion the size of a cent piece.  
He was assessed with an "[a]brasion and bruise of R middle 
foot."  An x-ray examination report stated "NO SIGNIFICANT 
ABNORMALITIES NOTED."  He was prescribed an ointment, an 
elastic bandage and bed rest till the next day.  On his 
separation examination in May 1964, he denied symptoms such 
as "FOOT TROUBLE," "BONE, JOINT, OR OTHER DEFORMITY," 
"LAMENESS."  His separation examination noted "[n]o 
significant past history" with physical examination 
indicating a "NORMAL" clinical evaluation of the "FEET."

Evidence of record since the RO's January 1979 decision 
includes an August 2003 VA examination report and private 
medical records.  In September 1996, his private examiner 
rendered a diagnosis of severe osteoarthritis of the 
metacarpal phalangeal joint (MP or MPT) of the big toe, 
status post cheilectomy, with plantar fasciitis.  A July 2001 
examination report, indicating a diagnosis of medial meniscal 
tear in the left knee, recorded his history of being a very 
athletic individual who ran, biked, and worked out.  

An August 2001 examination report from Sameh Labib, M.D., 
recorded the veteran's history of right ankle pain "for 
several years with no specific injury; however, he gives some 
history of distant injury while in the military, dropping 
something on his foot and having pain for several weeks and 
then subsidence.  The patient states that he has been walking 
on the outside of his foot for several years due to pain."  
He also indicated that he had not taken any medications or 
received treatment for his problems in the past.  An x-ray 
examination demonstrated severe degenerative changes 
involving the right talovacular joint suggestive of a 
previous fracture with subsequent healing.  He was given a 
diagnosis of subtalar arthritis status post previous 
fracture.

VA examination report in August 2003 records the veteran's 
history of suffering from an arthritic condition of both feet 
and ankles since 1963 manifested by pain, swelling and 
functional impairment upon prolonged use.  Physical and x-ray 
examinations indicated diagnoses of right foot pes planus 
with severe degenerative changes of the talonavicular joint, 
and left foot pes planus with degenerative changes at the 
first MTP status post surgery.

A November 2003 report by Ned. B. Armstrong, M.D., indicates 
impressions of degenerative arthrosis of the left knee, 
degenerative arthrosis of the right ankle, left foot plantar 
fasciitis and left foot MTP joint arthrosis.  The veteran 
attributed his disabilities to a tank track accident 
occurring in 1963.  He described the injury as a direct 
torsion-type trauma to his left lower extremity with impact 
on his right foot.  Dr. Armstrong provided opinion that, 
based on the veteran's clinical picture and history "within 
reasonable medical certainty, the alleged tank injury is 
responsible for the clinical picture of his lower 
extremities."  However, Dr. Armstrong could not "exclude" 
the right ankle disability as not being related to the 
alleged tank track injury occurring in 1963.

III.  Left foot disability

The Board finds that the evidence submitted by the veteran 
since the RO's January 1997 denial of service connection for 
left foot disability is not both new and material.  The 
evidence of record in January 1997 demonstrated several in-
service treatments for left foot pes planus with arch 
supports that was shown to be normal upon separation in May 
1964.  The RO denied the claim in January 1997 on the basis 
that there was no evidence showing that a current disability 
of the left foot was incurred in or aggravated by military 
service.

The new evidence consists of private examination reports and 
VA examination in August 2003 reflecting current diagnoses of 
left foot plantar fasciitis and left foot MTP joint 
arthrosis.  None of the medical evidence cures the 
evidentiary defect present at the time of the January 1997 
decision as it does not suggest that the veteran's currently 
diagnosed disabilities of the left foot is causally related 
to event(s) in service.  This evidence also does not 
demonstrate degenerative changes of the left foot within one 
year from the veteran's separation from service.  As such, 
the newly submitted medical evidence is not material for 
purposes of reopening the claim as it does not relate to the 
unestablished fact in the final January 1997 RO decision.

The veteran's personal belief that a causal relationship 
exists between his current left foot disability and event(s) 
in service cannot be accepted as competent evidence as he is 
not shown to possess the requisite training to render a 
medical diagnosis and etiology opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
allegations, therefore, cannot be accepted as material for 
purposes of reopening the claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  The VA examination report in August 
2003 merely records his lay history of arthritic changes of 
the left foot since 1963, and does not constitute competent 
medical opinion supportive to the claim.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) ("evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'")  Dr. Armstrong 
provides a vague medical opinion relating a nondescript 
disability of both lower extremities to an alleged but 
undocumented tank accident in service.  From the history 
provided by the veteran in the underlying examination report, 
it appears that Dr. Armstrong is referring to a left knee and 
right ankle disability.  The opinion does not specifically 
refer to any disability involving the left foot as related to 
in-service injury and/or events and, thus, is also not 
material to reopening the claim for service connection for 
left foot disability.  The claim for service connection for 
left foot disability, therefore, is not reopened for review 
on the merits.

IV.  Right foot disability

The Board also finds that the evidence submitted by the 
veteran since the RO's January 1997 denial of service 
connection for right foot disability is not both new and 
material.  The veteran received in service treatment for 
right foot pes planus with arch supports, and one instance of 
an "[a]brasion and bruise of R middle foot" after a "heavy 
box" fell on the middle foot.  An x-ray examination 
following the injury to the right middle foot was negative.  
The veteran denied any complaints of foot trouble upon 
separation at which time a normal clinical evaluation of the 
right foot was provided.  The RO denied the claim in January 
1997 on the basis that there was no evidence showing that the 
veteran manifested any residual disability related to a right 
foot injury in service.  

The newly submitted evidence includes a diagnosis of right 
foot pes planus with severe degenerative changes of the 
talonavicular joint.  None of the medical evidence cures the 
evidentiary defect present at the time of the January 1997 
decision as it does not suggest that veteran manifests any 
residual disability related to a right foot injury in service 
and/or that degenerative changes of the right foot were 
manifested within one year from his separation from service.  
As such, the newly submitted medical evidence is not material 
for purposes of reopening the claim as it does not relate to 
the unestablished fact that was present in the final January 
1997 RO decision.

The private examination reports do reflect the veteran's 
report of a tank injury to both lower extremities with 
evidence of a previous fracture at the right ankle.  Dr. 
Armstrong has related a diagnosis of right ankle arthrosis to 
the claimed in service tank history, but that issue is not on 
appeal and has been referred to the RO for appropriate 
action.  The issue on appeal concerns a claimed right foot 
disability.  The vague and conclusory statement by Dr. 
Armstrong does not refer to pes planus, residuals of right 
middle foot injury or any other disability of the right foot 
as being attributable to any event in service.  The veteran's 
own lay beliefs are insufficient to reopen the claim.  
Espiritu,, 2 Vet. App. 492 (1992).  The VA examination report 
in August 2003 recording the lay history of arthritic changes 
of the right foot since 1963 is not material as it does not 
constitute competent medical opinion supportive to the claim.  
LeShore, 8 Vet. App. at 409.  The newly submitted evidence, 
therefore, is not material and the claim is not reopened.

V.  Duty to assist and provide notice

In so holding, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5102, 
5103, 5103A and 5107 (West 2002).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that the provisions of 
the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the RO sent the veteran a letter on December 5, 
2002, advising him of the elements that had to be satisfied 
to establish service connection on a direct and presumptive 
basis.  He was advised of his previous final denials of both 
claims and the finality rule.  At that time, he was provided 
the criteria for establishing new and material evidence under 
the current standard of 38 C.F.R. § 3.156 which is applicable 
to the claims.  The rating decision on appeal and the 
February 2004 Statement of the Case (SOC) informed him of the 
applicable law and regulations, why his claims were denied, 
and of the evidence that was deemed lacking.

With regard to elements (2) and (3), the Board notes that the 
December 2002 letter cited above notified the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  This letter 
included sections entitled "What Must The Evidence Show To 
Establish Entitlement To The Benefit You Want," "What 
Information Or Evidence Do We Need From You," "What Can You 
Do To Help With Your Claim," "When And Where Do You Send 
The Information Or Evidence," and "Do You Have Questions Or 
Need Assistance."  This letter explained to him to send in 
the evidence and/or information himself and/or to tell VA 
about any additional information or evidence he desired VA 
assistance in obtaining.  At this time, he was provided pre-
printed forms to return to the RO authorizing VA to obtain 
evidence on his behalf.  The February 2004 SOC cited in full 
the language of 38 C.F.R. § 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).  There is no indication 
that any post-adjudicatory aspect of the notice elements 
prevented him from providing evidence necessary to 
substantiate his claim and/or affected the essential fairness 
of the adjudication of the claims.  Additionally, the veteran 
has not pleaded with any specificity that a notice deficiency 
exists in this case.  Based upon the above, the Board finds 
that the content and timing requirements of 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) have been satisfied.

The Board also finds that VA's duty to assist the veteran has 
been satisfied in this case.  The RO has obtained the 
veteran's service medical records and provided him VA 
examination to clarify the current diagnosis.  The RO 
provided the veteran authorization forms to assist the 
veteran in obtaining his private treatment records that he 
did not return.  However, the veteran elected to submit his 
relevant records directly to the RO.  There are not 
outstanding requests for the RO to obtain any relevant 
evidence and/or information for which the veteran authorized 
VA to obtain on his behalf.  In the absence of a reopening of 
either claim, the VA has no duty to obtain medical opinion as 
necessary to decide the claims.  38 C.F.R. 
§ 3.159(c)(4)(C)(3) (2004).  Based upon the above, the Board 
also finds that VA has satisfied its duty to assist the 
veteran in this claim, and further finds that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims.


ORDER

The claim for service connection for left foot disability is 
not reopened.

The claim for service connection for right foot disability is 
not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


